*374The opinion of the Court was by
Si-iepley J.
It was decided in the case of Kendall v. White, 13 Maine R. 245, that the return of a sheriff on the execution was prima facie evidence of a demand for the property upon the attaching officer. After demand he becomes accountable to the creditor, and is therefore entitled to bring a suit to recover the property from the receipters. The principal objection however is, that the return of the officer does not shew a demand of the property attached, but only of that, which he was informed had been attached. It does not appear, that he was not correctly informed, or that the plaintiff made any objection to a delivery because the very property attached was not demanded. A demand in whatever words, which would inform the plaintiff, that the sheriff having the execution desired to obtain from him the property attached, would be sufficient. And he could scarcely misunderstand what property was intended even if erroneously described, for the demand as stated in the return of the sheriff referred to the attachment made by him on the writ. Such a return not excepted to by the officer is regarded as sufficient.
Exceptions overruled.